 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
12   DARCY M. FOLTING,                       )   No. 8:18-cv-01260-DOC (JDE)
                                             )
13                                           )
                        Plaintiff,           )   ORDER ACCEPTING REPORT
14                                           )
                   v.                        )   AND RECOMMENDATION OF
15                                           )   UNITED STATES MAGISTRATE
     ANDREW M. SAUL, Acting                  )
                                             )
                                                 JUDGE
16   Commissioner of Social Security,
                                             )
                                             )
17                      Defendant.           )
                                             )
18                                           )
                                             )
19
20
21
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
22
     Joint Stipulation of the parties, the records on file, and the Report and
23
     Recommendation of the assigned United States Magistrate Judge. No party
24
     filed timely objections to the report. The Court accepts the findings and
25
     recommendation of the Magistrate Judge.
26
           IT IS THEREFORE ORDERED that Judgment be entered reversing the
27
     decision of the Commissioner of Social Security in this case and remanding the
28
 1   matter for further administrative proceedings consistent with the Report and
 2   Recommendation.
 3
 4   Dated: August 19, 2019
 5
 6                                             ______________________________
                                               DAVID O. CARTER
 7
                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
